Citation Nr: 0414244	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-34 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for molluscum contagiosum 
with genital herpes, currently rated at 0 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk






INTRODUCTION

The veteran had active service from October 1998 to October 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veteran Affairs San Diego, California Regional 
Office (RO), which denied an increased rating for molluscum 
contagiosum with genital herpes, currently rated 0 percent 
disabling.

The Board notes that the veteran filed a claim of service 
connection for a back disorder in November 2002.  The RO has 
not developed or adjudicated the issue for appellate review.  
Consequently, the Board does not have jurisdiction over this 
issue.  The Board, therefore, refers the claim of service 
connection for a back disorder to the RO for appropriate 
action.


REMAND

The veteran is service connected for molluscum contagiosum 
with genital herpes and contends that his condition is more 
disabling than reflected in the 0 percent rating currently 
assigned.  VA medical records from February 28, 2003 show 
that the veteran has herpes outbreaks every two to three 
months.  VA medical records from March 7th of the same year 
show that the outbreaks are monthly.  The medical records 
altogether are inconclusive as to the percentage of the 
veteran's body covered by molluscum contagiosum with genital 
herpes and as to whether systemic therapy is warranted.  The 
Board finds that in order to properly adjudicate this claim, 
the RO must clarify this information.  Therefore, the veteran 
should be scheduled for a VA examination.  

In addition to the foregoing, the Board notes that in 
February 2003, the veteran was given a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter.  The notice 
letter is inadequate in the instant case as it discusses the 
evidence needed to substantiate a claim of service connection 
rather than what evidence is needed to substantiate the 
veteran's claim for an increased rating.  The veteran should 
be provided a letter which fully addresses the notice 
requirements as set forth in 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003) pertaining to the claim 
for an increased rating for molluscum contagiosum with 
genital herpes.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the claim for an 
increased rating for molluscum contagiosum 
with genital herpes, the RO should send an 
appropriate letter to the appellant to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the appellant of 
the evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  In the letter, the veteran 
should also be told to provide any evidence 
in his possession that pertains to his 
claim.

2.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for a molluscum contagiosum with 
genital herpes from November 2001.  The 
RO should then contact the medical 
providers and obtain copies of all 
related medical records which are not 
already on file.

3.  The RO should schedule the veteran 
for an appropriate VA examination for the 
purpose of determining the nature and 
severity of the veteran's service-
connected molluscum contagiosum with 
genital herpes.  All manifestations of 
the disorder should be reported in 
detail.  The examiner, based on the 
examination findings, should address the 
following:

a.  State whether molluscum 
contagiosum with genital herpes is 
at least 5% but less than 20%, 
between 20% and 40%, or more than 
40% of the entire body.

b.  State whether intermittent 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required 
and for what total duration they 
have been required during the past 
12-month period.  

4.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



